CALOGERO, Justice.
Defendant Charles Minor was charged with an attempted simple burglary which took place on August 6, 1976 in New Orleans, Louisiana. At arraignment he entered a plea of guilty as charged. Subsequently he was charged with being a habitual offender under the provisions of Louisiana Revised Statute 15:529.1. He was found to be a multiple offender by the court, and sentenced as such to twenty years at hard labor with credit for time served. Defendant has appealed his conviction and sentence, asking in his single assignment of error that the Court review the multiple offender proceeding.
Defendant’s assignment presents nothing for review except errors discoverable by an inspection of the pleadings and proceedings. C.Cr.P. arts. 841, 920; State v. Spain, 329 So.2d 178 (La.1976); State v. Husband, 320 So.2d 199 (La.1975). We have reviewed the record, particularly that of the habitual offender proceeding, and find no error.
In a letter addressed to the trial judge, defendant Minor indicated that at the time he pled guilty to the charge of attempted simple burglary he was not aware of the fact that he could be charged as a habitual offender and could receive an enhanced penalty. Should defendant wish to pursue this allegation, his proper route is through application for writ of habeas corpus.
For these reasons, defendant’s conviction and sentence are affirmed.